BIJUR, J.
Plaintiff sues on an award made pursuant to an arbitration agreement between plaintiff and defendant, which is annexed to A.
The claims of the third parties against this defendant are to a certain fund of $600 in his hands. Plaintiff makes no claim upon that fund, or on any other in the hands of the defendant. The case, therefore, is not one for interpleader, since the demand of the third parties *473against the defendant is not, as prescribed in section 820 of the Code of Civil Procedure, “for the same debt or property.” See, also, Heyman v. Smadbeck, 6 Misc. Rep. 527, 27 N. Y. Supp. 141.
Order reversed, with costs and disbursements, and defendant’s motion denied, with $10 costs. All concur.